185 F.2d 237
STAHLY, Inc., Plaintiff-Appellant,v.M. H. JACOBS CO., Inc., et al., Defendants-Appellees.
No. 10282.
United States Court of Appeals Seventh Circuit.
November 22, 1950.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; Walter J. La Buy, Judge.
Jules L. Brady, John Rex Allen, Chicago, Ill., for appellant.
Albert F. Mecklenburger, Sidney Neuman and Arthur B. Seibold, Jr., all of Chicago, Ill., for appellee.
Before DUFFY, FINNEGAN and LINDLEY, Circuit Judges.
PER CURIAM.


1
Upon due consideration, it is ordered that the judgment from which this appeal is taken be modified by providing, in addition to what it now provides, that defendant be enjoined from selling any "Stahly Live Blade" razors of the type designated "black and chrome" without


2
(a) inserting in the container or sales package supplied by defendants a notice reading substantially as follows:

Notice

3
This Stahly Live Blade razor has never been in the possession of and is not guaranteed by Stahly, Inc.


4
              Sidney A. Tarrson
              540 Lake Shore Drive
              Chicago, 11, Illinois,


5
and


6
(b) affixing to the container or sales package supplied by defendants containing each of said razors a legend reading substantially as follows:


7
Read enclosed notice of lack of guaranty by Stahly, Inc.


8
The judgment of the District Court, so modified as to conform to the order, is affirmed.


9
The costs of this appeal shall be taxed one-half to each party.